Citation Nr: 0839185	
Decision Date: 11/14/08    Archive Date: 11/20/08

DOCKET NO.  06-00 134A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for degenerative disc 
disease of the lumbar spine.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Cory L. Carlyle, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1987 to July 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
RO in Indianapolis, Indiana, which denied service connection 
for degenerative disc disease of the lumbar spine.


FINDING OF FACT

Degenerative disc disease of the lumbar spine was not shown 
in service, is not shown to be related to service, nor did a 
lumbar joint disease or lumbar arthritis present within one 
year after separation from service.


CONCLUSION OF LAW

Degenerative disc disease of the lumbar spine was not 
incurred in or aggravated by service and may not be presumed 
to have been incurred in service.  38 U.S.C. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309, 3.310, 3.317 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder, and has an obligation to provide 
reasons and bases supporting this decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis 
below focuses on the most salient and relevant evidence and 
on what this evidence shows, or fails to show, on the claims.  
The veteran must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the claimant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

I.  Veterans Claims Assistance Act (VCAA)

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2008).  The United States Court of Appeals 
for Veterans Claims (Court) held that VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Compliance with the first Quartuccio element in a claim of 
entitlement to service connection requires notice of the 
following five elements prior to the initial adjudication: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  See 
Dingess v. Nicholson, 19 Vet. App. 473, 484, 486 (2006); see 
also 38 U.S.C. § 5103(a).  

Prior to initial adjudication of the veteran's claim, a June 
2004 letter gave the veteran both second- and third-element 
notice.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio, 16 Vet. App. at 187.  That letter also gave the 
veteran notice of the first three parts of the first-element 
Dingess notice and notice of the provisions of 38 C.F.R. § 
3.317, related to undiagnosed illnesses.  

Although the veteran did not receive full notice of the types 
of evidence needed to substantiate his claim prior to initial 
adjudication of his claim, this was not prejudicial to the 
veteran because he was subsequently provided adequate notice 
in April 2006.  See Prickett v. Nicholson, 20 Vet. App. 370, 
376-77 (2006).  Following this notice, he had some 9 months 
to respond with additional argument and evidence.  After that 
time, the RO readjudicated the claim in January 2007, issuing 
a supplemental statement of the case (SSOC).  See id.  This 
notice and readjudication cured any prior VCAA notice 
defects.  See id.; see also Sanders v. Nicholson, 487 F.3d 
881, 889 (Fed. Cir. 2007).  

In Pelegrini v. Principi, the Court held that VA must request 
that the claimant provide any evidence in his possession that 
pertains to the claim, in addition to the requirements of 
Quartuccio.  18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
The requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
rescinded by the Secretary during the course of this appeal.  
See 73 Fed. Reg. 23353 (final rule revising 38 C.F.R. 
§ 3.159(b) to rescind fourth-element-notice as required under 
Pelegrini II, effective May 30, 2008).  Any error related to 
this element is harmless.

The Board also concludes VA has satisfied its duty to assist.  
See 38 U.S.C. § 5103A.  The veteran's service medical records 
and VA medical records are in the file.  The veteran has 
referred to a 1991 visit to the Indianapolis, Indiana, VA 
Medical Center (VAMC), of which there is no record in the 
file.  The veteran, however, states that doctors did an exam 
and found nothing wrong.  Remanding this case so that the RO 
could procure these records would not help the veteran; 
instead, remand would only frustrate a timely adjudication 
without additional benefit to the veteran.  In these 
situations, there should be no remand.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994); see also Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
of the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim which are not now associated with the 
file.  In July 2006, he returned a form response to VA, 
checking the box next to a sentence saying he had no further 
evidence or information to give VA to substantiate his claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when necessary to 
make a decision on the claim.  38 U.S.C. § 5103A(d).  The 
veteran was afforded a medical examination in July 2004 to 
obtain an opinion as to whether his degenerative disc disease 
of the lumbar spine can be directly attributed to service.  
Further examination or opinion is unnecessary because, at a 
minimum, there is no persuasive and competent evidence that 
the claimed disability may be associated with the veteran's 
military service.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

II.  Service Connection

The veteran claims his back disability is related to service 
and claims service connection under the provisions of 38 
C.F.R. § 3.317 for undiagnosed illnesses.  The RO has 
developed the veteran's claim and granted service connection 
for chronic fatigue syndrome, based on joint pain and 
headaches.  The issue in this case is service connection for 
degenerative disc disease of the lumbar spine.

As an initial matter, the provisions of section 3.317 do not 
support service connection for the degenerative disc disease 
of the lumbar spine.  Under section 3.317, service connection 
may be warranted for (1) a Persian Gulf veteran who (2) 
exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in paragraph (b) of 38 C.F.R. § 3.317; which (3) 
became manifest either during active military, naval or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2011; and (4) that such 
symptomatology by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  See 38 C.F.R. § 3.317(a)(1); 71 Fed. Reg. 75669, 
75672 (Dec. 18, 2006).  Because the veteran's disability is 
medically explained, known, and diagnosed as degenerative 
disc disease of the lumbar spine, his is not a disability 
warranting the section 3.317 presumption.  See 38 C.F.R. § 
3.317.  

In cases where a veteran applies for service connection under 
38 C.F.R. § 3.317 but is found to have a disability 
attributable to a known diagnosis, further consideration 
under the direct service connection provisions of 38 U.S.C. 
§§ 1110 and 1131 is warranted.  See, e.g., Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2008).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The veteran is currently diagnosed with degenerative disc 
disease of the lumbar spine.  See Hickson, 12 Vet. App. at 
253.  The veteran, however, specifically states that there 
was no in-service back injury and that he never sought 
treatment during service for a back injury.  The veteran has 
not related his pain to an in-service injury or event.  The 
service medical records (SMRs) reflect no complaints or 
findings of an in-service back injury.  

The veteran states he visited a VA hospital for back pain in 
August 1991, two to three months after he separated from 
service.  He said doctors found nothing wrong with him and 
did not seek treatment again until 1995.  

A November 1995 post-service treatment record states the 
veteran injured his back in July 1995 and that he had several 
injuries since that time on a recurring basis.  There is no 
indication in the record that the veteran related these 
injuries to an in-service injury, nor does the doctor relate 
the injuries to the veteran's service.  This evidence weighs 
against a conclusion that the veteran's back injury is the 
result of service.

Records from the Holm Memorial Clinic in September 2002 note 
an old compression deformity of the end plates of L1 and L2, 
prior impaction injury from flexion trauma suspected.  
September 2003 records show the veteran returned, complaining 
of the same back pain as in 2002.  None of the Holm records 
reflect any relation of the back pain to the veteran's 
service.  

The Board notes that a VA examiner in a January 2004 
examination stated that the veteran's spine pain could be 
explained by degenerative changes probably related to 
military.  This examination, however, was for chronic fatigue 
syndrome, one of the medically unexplained chronic 
multisymptom illnesses that will be service connected under 
section 3.317, as discussed above.  The examination for 
chronic fatigue syndrome must necessarily discuss all 
possible other manifestations of the veteran's disability, 
and, in addition to the joint pain and headaches that were 
the basis for the chronic fatigue syndrome diagnosis, this 
veteran presented with back pain.  The examiner did no tests 
and little examination into the etiology of the veteran's 
back pain and while the veteran may have claimed the back 
pain began in service during this examination, he did not 
report an in-service injury and, in any event, is not a 
medical professional competent to diagnose his degenerative 
disc disease's etiology.  See Layno v. Brown, 6 Vet. App. 
465, 469-70 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  Indeed, the January 2004 examination report 
noted the July 1995 back injury, the only report of back 
trauma in that report.  There remains no competent evidence 
of a back injury in service.  While this examiner found the 
veteran's symptoms comprised chronic fatigue syndrome, the 
Board finds the January 2004 examiner's statement is not a 
persuasive basis for the conclusion that the veteran's 
degenerative disc disease was incurred in service.  See 
Wilson v. Derwinski, 2 Vet. App. 614 (1992) (while the 
conclusions of a physician are medical conclusions that the 
Board cannot ignore or disregard, the Board is free to assess 
medical evidence and is not compelled to accept a physician's 
opinion); Willis v. Derwinski, 1 Vet. App. 66 (1991) (same).  

The Board also notes that the VA examiner in the July 2004 
examination diagnosed the veteran with chronic lumbosacral 
spine pain since 1991.  Again, the Board has found no medical 
evidence, nor does this examiner detail any on which he 
relies, to support a medical conclusion that the veteran's 
pain began in service.  The veteran stated he remembered no 
in-service back injury and SMRs reflect none.  The Board does 
not question the veteran's report of pain since 1991, but the 
veteran stated that VA doctors found nothing wrong with him 
at that time.  See Layno, 6 Vet. App. at 469-70; Espiritu, 2 
Vet. App. at 495.  Other medical records reflect the first 
back trauma as a July 1995 back injury, an intercurrent cause 
of any back disability.  The veteran stated in this 
examination that his back pain started after he separated 
from service and increased gradually until 2002, when he saw 
a neurosurgeon and had back surgery.  For these reasons, the 
Board concludes that the July 2004 examiner's statement 
regarding pain since 1991 was merely a recounting of the 
veteran's history and not a medical conclusion based on 
medical evidence.  See Wilson, 2 Vet. App. 614; Willis, 1 
Vet. App. 66.  

June 2006 private medical records reflect the current 
diagnosis of degenerative disc disease and a history of 
surgery for a herniated lumbar disc, but discuss no back 
injury as related to service.  

Throughout multiple doctor visits for his back pain since the 
1995 injury, the veteran has not once related the pain to an 
in-service injury or event.  The July 2004 examination report 
states his pain began after he returned from the Gulf War, 
and in that report is the first time the veteran claimed 
something from his time in service caused his back pain, but 
he did not identify any specific injury.  The Board gives 
greater weight to the veteran's statements regarding his back 
pain in 1991 and 1995 than to the July 2004 statements at his 
VA examination due (a) to their proximity in time to the 
onset of his pain and (b) to the fact that neither of the 
earlier examinations were with a doctor evaluating him, as 
the July 2004 examiner was, for compensation.  Absent 
evidence of a back injury in service or competent medical 
evidence relating a current disability to service, service 
connection for the veteran's lumbar degenerative disc disease 
is not warranted.  See Hickson, 12 Vet. App. at 253.  

The Board must consider every possible applicable avenue for 
service connection.  Presumptive service connection for 
arthritis may be established by showing that the veteran 
served continuously for more than 90 days during a period of 
war and that the arthritis manifested itself to a degree of 
10 percent or more within one year from the date of 
separation from service.  38 U.S.C. §§ 1112, 1113; 38 C.F.R. 
§§ 3.303, 3.307, 3.309(a).  The veteran states he visited a 
VA hospital soon after separating from service, but reports 
that they found nothing.  The veteran is competent to report 
pain, though the Board must rely on his statement that VA 
doctors found nothing medically wrong with him at that time.  
Also, there is no complaint, finding, or diagnosis of 
degenerative joint disease or arthritis during the one-year 
presumptive period, and thus, the presumption is 
inapplicable.  See id.

While the veteran is competent to report what he experiences 
he is not shown to posses any medical expertise.  The Board 
has considered the veteran's statements regarding when his 
pain began, as discussed above, and as interpreted by the 
doctors.  The Board notes the doctors have not medically 
related his back pain to an in-service injury or event and, 
at most, have merely noted his complaint of back pain since 
1991.  While the veteran feels his disability is related to 
service, the Board finds that the competent evidence of 
record weighs against his claim.  Because the preponderance 
of the evidence is against the veteran's claim, the benefit-
of-the-doubt rule does not apply, and the claim for service 
connection for lumbar spine degenerative disc disease must be 
denied.  See 38 U.S.C. §§ 1131; 5107(b); Gilbert, 1 Vet. App. 
at 55.


ORDER

Entitlement to service connection for degenerative disc 
disease of the lumbar spine is denied.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


